In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-1245

B ERNARD H AWKINS,
                                            Petitioner-Appellant,
                                v.

U NITED S TATES OF A MERICA,
                                            Respondent-Appellee.


             Appeal from the United States District Court
      for the Northern District of Indiana, Hammond Division.
           No. 2:10-cv-00016-JTM—James T. Moody, Judge.



              On Petition for Rehearing En Banc .


                     D ECIDED JULY 31, 2013



  Before E ASTERBROOK , Chief Judge, and P OSNER,
K ANNE, R OVNER, W OOD , W ILLIAMS, S YKES, T INDER, and
H AMILTON, Circuit Judges.
  P OSNER, Circuit Judge. The petition to rehear this case
(decided February 7, 2013, in an opinion reported at



  Circuit Judge Flaum took no part in the consideration
or decision of this case.
2                                             No. 11-1245

706 F.3d 820) en banc is denied. Judges Rovner, Wood,
Williams, and Hamilton voted to grant rehearing en banc.
  See also the supplemental panel opinion, issued today,
which denies panel rehearing, together with a dissenting
opinion by Judge Rovner.




  R OVNER, Circuit Judge, with whom W OOD , W ILLIAMS,
and H AMILTON, Circuit Judges, join, dissenting from the
denial of rehearing en banc. I dissent from the denial of
rehearing en banc for the same reasons set forth in
my dissent from the denial of rehearing by the panel.
I hereby incorporate by reference that dissent as a state-
ment of the reasons why I believe the court should
rehear this case en banc.




                          7-31-13